UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6858


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIAM ROOSEVELT CLOUD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:06-cr-00096-FDW-DSC-1; 3:19-cv-
00557-FDW)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Roosevelt Cloud, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Roosevelt Cloud seeks to appeal the district court’s order dismissing his 28

U.S.C. § 2255 motion as unauthorized and successive. The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.           See 28 U.S.C.

§ 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the motion states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Cloud has not made

the requisite showing.     Accordingly, we deny Cloud’s motion for a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2